NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2008-1281

                      ROYAL THAI GOVERNMENT and
          SAHAVIRIYA STEEL INDUSTRIES PUBLIC COMPANY LIMITED,

                                                    Plaintiffs-Appellees,

                                         and

                                 UNITED STATES,

                                                    Defendant-Appellee,

                                          v.

                     UNITED STATES STEEL CORPORATION,

                                                    Defendant-Appellant.


         Kenneth J. Pierce, Hughes Hubbard & Reed LLP, of Washington, DC, argued
for plaintiffs-appellees. With him on the brief were Victor S. Mroczka and Robert L.
LaFrankie.

       Jane C. Dempsey, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With her on the brief were Jeanne E. Davidson, Director, and Patricia M.
McCarthy, Assistant Director. Of counsel was Claudia Burke, Trial Attorney.

        Jeffrey D. Gerrish, Skadden, Arps, Slate, Meagher & Flom LLP, of Washington,
DC, argued for defendant-appellant. With him on the brief were Robert E. Lighthizer,
John J. Mangan, Mara Allison Guagliardo and James C. Hecht.

Appealed from: United States Court of International Trade

Senior Judge Richard W. Goldberg
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2008-1281

                      ROYAL THAI GOVERNMENT and
          SAHAVIRIYA STEEL INDUSTRIES PUBLIC COMPANY LIMITED,

                                                     Plaintffs-Appellees,

                                        and

                                 UNITED STATES,

                                                     Defendant-Appellee

                                         v.

                     UNITED STATES STEEL CORPORATION,

                                                     Defendant-Appellant.


                                  Judgment
ON APPEAL from the       United States Court of International Trade

in CASE NO(S).           02-00026

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, DYK and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED March 4, 2009                       /s/ Jan Horbaly
                                         Jan Horbaly, Clerk